i i Bi. a

Case 1:18-cv-10836-PGG Document 57 Filed 06/20/19 Page 1of/3

 
 

RE
fy
SBRY PRY

pis JUN 20 AML: 23

P.O. Box 33
Terre Haute, IN 47808

June 19, 2019

Honorable Paul G. Gardephe

United States District Judge

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007

Re: _ Gottesfeld v. Hurwitz, 18 Civ. 10836 (PGG)
Dear Judge Gardephe:

 

[hope this letter from the spouse of the plaintiff, Mrs. Gottesfeld, finds the Honorable|C
well. On May 21st, The Honorable Court ordered plaintiff Mr. Martin Gottesfeld to resp

Dana Gottesfeld in reference to Martin Gottesfeld
Martin Gottesfeld, Register Number 12982-104
FCI Terre Haute Federal Correctional Institution

ourt
ond to

the government’s 50+ page motion to dismiss and memorandum of law in support of motion by

June 20th (Dkt. Nos. 51 and 52). Given the reasons outlined in this letter, Mrs. Gottesfel
respectfully asks The Honorable Court to grant the plaintiff an extension if his reply to
motion to dismiss is not received by June 20th.

For reasons well-documented in the plaintiff’s previous filings, there appears to be legiti
concern that Mr. Gottesfeld will not be able to meet that deadline for reasons beyond hig
and not for lack of trying. These reasons include, but are not limited to, the defendant’
employees causing undue delay with mail delivery from the plaintiff to The Honorable €
them restricting the content which plaintiffs can mail to The Honorable Court.

Mr. Gottesfeld’s mail to The Honorable Court has been delayed by as much as several/w
For instance, mail which was signed and mailed by Mr. Gottesfeld to the Honorable Cou
April 27th was not docketed until May 7th, some 10 days later (Dkt. No. 45). On April 2
Gottesfeld sent mail to the court that didn’t reach the docket till May 13th, two weeks la

id
he

mate
control,

Pourt and

reeks.

It on
Oth Mr.
ter. (Dkt.

 

reach The Honorable Court, one may reasonably question the length of time it takes fo
from The Honorable Court to be delivered to Mr. Gottesfeld. Given the one-month wi
respond to the motion to dismiss, delays in mail delivery like the above would occupy a
significant portion of the response time, before the plaintiff even gets the opportunity to
to the content of the 50+ page filing.

No. 49). While it is indisputable that it can take a matter of weeks for Mr. Gottesfeld’s ‘a to

ail
iow to

respond

Mr. Gottesfeld has diligently attempted to rectify this situation and protect what should be direct

communications between the Honorable Court and incarcerated plaintiffs from undue
interference, in ways which include but are not limited to:

 

 
 

Case 1:18-cv-10836-PGG Document 57 Filed 06/20/19 Page 2 of

-- Mailing a motion to the Honorable Court for a Temporary Restraining Order (Dkt. N
asking to prevent the CMU from interfering with “the timely or the intact delivery of th
plaintiff's legal and other correspondence...”

lO.

iC

m

30),

ster

 

-- Attempting to mail a letter to the Office of the DOJ Inspector General and U.S. Post
General regarding mail tampering such as multiple instances of stamps becoming inva]

after being crossed out with permanent markers (of which the inmates have none) (Dkt.

-- The actions taken by Mr. Gottesfeld on the exhibit list in Cox v. Dodd (1:18-cv-0232
No. 56) which describe complaints mailed to FBOP’s Central Region office, including
misconduct complaints, letters to the FCI Terre Haute Legal Department delineating
Constitutional issues and pending motions, disciplinary hearing statements from Mr. G
and more. (As one can see on the docketed filing, all of the actual exhibits from the exh
were removed from the mailing before it reached The Honorable Court.)

And finally, just for the Honorable Court’s information, the CMU has held Mr. Gottesfe
incommunicado from family and friends (including his spouse) for over 50 days as appa

unconstitutional retaliation for lawful assistance to another inmate with his legal work,
preventing him from gathering research which would help his reply.(Dkt. No. 50)

Given all of the reasons above, Mrs. Gottesfeld respectfully asks The Honorable Court
the plaintiff an extension, or in its wisdom, what the Honorable Court thinks is appropr
reply to the motion to dismiss is not received by June 20th.

She thanks The Honorable Court for reading and considering her letter. She also asks 4
the Clerk if they can please mail a copy of this letter to the plaintiff to ensure it reaches

Sincerely,

/s/ Dana E. Gottesfeld

Dana Gottesfeld in reference to Martin G
Martin Gottesfeld, Register Number 1298
FCI Terre Haute Federal Correctional Ins
P.O. Box 33

Terre Haute, IN 47808

ce: Alexander J. Hogan
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007

 

id
]
rs
St

oO
ni

e

fi

ta
rig

n
I

ol

2
tit

lated
No. 56)

, Dkt.
aff

ttesfeld,
bit list

d
rent

urther

D grant
ite, if his

d thanks
Lim.

tesfeld
+104
ution

 
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|

Dana Gottesfe

-Ccv-10836-
6-PGG Document 57 Filed 06/20/19 Page 3 of |

Dye eee

Return address: | ee
Jd in reference to Martin Gottesfeld

feld, Register Number 12982-1044
Federal Correctional Institution °,

yo
4

Martin Gottes
FCI Terre Haute

P.O. Box 33
Terre Haute, TyA7808

al

United States District Court
- of the Southern District of New York

' Pro Se Intake Unit

“Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 105

- New York, New York 10007

 

 

 

Casel|/1:18
fc
|
|

oo eT

 

 

 
